Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner reviewing your application has changed. All further correspondence pertaining to prosecution should be directed to Examiner Daniel Nielsen in art unit 1634.

Status of the Claims
Claims 1-11, 14-15, 18-24, 31 and 55-58 are pending in the application. Claims 23-24 and 31 have been withdrawn, as they are not directed towards the elected invention. Claims 1-11, 14-15, 18-22 and 55-58 are under examination.

Election/Restrictions
Applicant’s election without traverse of Group I, a system for identifying nucleic acids, (claims 1-11, 14-15, 18-22, and 55-58) in the reply filed on 12/11/2020 is acknowledged.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 14-15, 18-22, are 55-58 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an array of a plurality of individual hydrophilic micro-pores or micro-wells separated by hydrophobic surfaces”. The scope of “an array of a plurality of individual hydrophilic micro-pores or micro-wells” is unclear. Does the applicant intend for an array of micro-pores or micro-wells that are individually separated by hydrophobic surfaces or does the applicant intend for arrays of many micro-pores where each array is separated by a hydrophobic surface? The combination of an array and a plurality of individual result in the scope of the claim being unclear.
	Claims 2-11, 14-15, 18-22, are 55-58 are rejected because they inherit the deficiencies of claim 1.

Claim 19 recites the limitation "said outlet port" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not recite an “outlet port”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-5, 10-11, 15, 18, 20, 22, and 56-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battrell (US 2009/0148933 A1) in view of Hess (US 6716629 B2).

	Battrell teaches a sample port (inlet port—Fig. 4) and a cartridge (Fig 4; Fig 27). A cartridge is interpreted to include a microfluidic cartridge, which Battrell teaches is a device with fluidic structures and internal channels having microfluidic channels (para 120). Battrell teaches that the cartridge encompasses the device (Fig. 27). Battrell also teaches multiple primary reaction chambers for PCR (bellows chambers; PCR fluidics and thermal interface assembly) (Fig. 4), which are fluidically coupled to the inlet port. 
Battrell teaches a detection chamber (housing) (Fig. 4). The detection chamber (housing) encloses a solid support with multiple test pad strips (separate columns) arranged in a parallel 
It is noted that “where primary reaction products are further reacted to create array products” and “to receive material from said inlet port and produce primary reaction chamber products from the material” are intended uses, and therefore, they do not further limit the claim or add additional structure. Nevertheless, Battrell also teaches that each test pad strip represents a binding event with a different amplicon. Therefore, Battrell teaches one or more of the columns of separate product capture subunits receive material which has passed through one of the primary reaction chambers. Inside the product capture subunits, the magnetic beads are tethered to the testpad indicate a positive result (para 0232). Thus, Battrell teaches that the primary reaction products are further reacted to create array products. 
	Although Battrell teaches that the test pads may be porous in character (para 0272) (plurality of micro-pores), Battrell does not explicitly teach an array of a plurality of individual hydrophilic micro-pores or micro-wells are separated by hydrophobic surfaces.
	Hess teaches that is desirable to coat the surface of through-hole (micro-pore) arrays with a hydrophilic coating on the inner surface and a hydrophobic coating on the surface of the platform (a solid substrate) (col. 18, Lines 14-42). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Battrell (detection chambers with test pads) by the teachings of Hess because Battrell teaches that the test pads may be porous, and Hess teaches that the inner 
	

	Regarding instant claim 2, Battrell teaches a waste output, which is connected to the detection chambers (product capture housings) (an outlet for discharging material from the product capture housing). The waste output is a sanitary vent with trap and hydrophobic isolation filter (Fig 4; Fig. 21; and Fig. 28). 

	Regarding instant claim 3, Battrell teaches a lysis chamber (initial reaction chamber), where the sample passes through from the sample port to the bellows chambers of the PCR fluidics and thermal interface assembly (primary reaction chambers) (Fig. 4).

	Regarding instant claim 4, Battrell teaches a serial PCR device (Fig 24). There are two distinct chambers: PCR fluidics and thermal interface 1 (primary reaction chamber) and PCR fluidics and thermal interface 2 (secondary reaction chamber). PCR fluidics and thermal interface 2 (secondary reaction chamber) receives material from PCR fluidics and thermal interface 1 (primary reaction chamber) (Fig 24). The PCR fluidics and thermal interface 2 products move into the magnetic mixing chambers (multiple mixing chambers).The products of magnetic mixing move into the detection chamber (product capture housing). Battrell states that the “detection station … consists of seven vertical multiplex detection channels mounted in 

	Regarding instant claim 5, Battrell teaches that the PCR fluidics and thermal interfaces have hydraulic valves flanking them (Fig. 24 and 28). As hydraulic valves flank the chambers and liquid enters the chambers, the chambers are configured to maintain liquid inside. The teachings of Battrell include liquid in a conduit (trough), as a trough is interpreted as a liquid conduit under the broadest reasonable interpretation. 

	Regarding instant claim 10, Battrell teaches that nucleic acid eluate is transported to the PCR fluidics and thermal interface 200, where in the “amplification channels or chambers, the eluate serves to rehydrate pre-spotted, dehydrated PCR mix” (col 26, lines 19-28; Fig 2). As the dehydrated PCR mix is rehydrated, it would necessarily be inside of the channels or reaction chambers. Fig. 20C shows a PCR mix in an amplification chamber, which is a dried mix of PCR reactants (para 0268).
	It would be obvious to one of ordinary skill in the art before the effective filing date to pre-spot oligonucleotide primers or probes (a component of PCR mix) to the inside of the primary and secondary reaction chambers because Battrell teaches that PCR occurs in these chambers (Fig 2 and 24).



	Regarding claim 15, Battrell in view of Hess teaches a fluid channel 2101 permits material to pass from the mixing chambers through a column of the product capture subunits 2102 into the micropores (Battrell, Fig. 21). Battrell also teaches that the channels are mounted in parallel with each channel containing 7 test pad strips (para 0236; Fig. 6). Therefore, Battrell teaches necessarily teaches a plurality of fluid channels, as the channels are mounted in parallel), and the micropores of Hess are within the column.

Regarding instant claim 18, Battrell teaches valves for selectively introducing reactants into the cartridge through the inlet. Fig. 27 shows the cartridge with the sample port (Fig. 27A). Initially the sample port is open, but the swab tip is inserted into the sample port (Fig 27B-C), and the swab tip is broken off inside (Fig 27D), and the cartridge locking cover slides over the sample port (Fig. 27E). As the cartridge has a locking mechanism and exposure of the operator to its contents is avoided (para 0250), the previously open sample valve is now closed and reactants (sample) were introduced. 

Regarding instant claims 20 and 22, Battrell teaches that denaturation, annealing, and extension occurs in chambers (primary and secondary reaction chambers), which are part of the PCR fluidics and thermal interface 1 and PCR fluidics and thermal interface 2, respectively. Part of the assemblies includes variable temperature heating elements (Fig. 24; para 280-282).

Regarding claim 56, Hess teaches that only one microsphere (bead) can be held per through-hold (col. 28, lines 24-30; Fig. 8).

Regarding instant claim 57, Hess teaches that samples can be accessed by both sides of the micropores, and samples can be removed by applying an air or gas stream and then collecting the material from the opposing face (col. 11, lines 54-59). 
	Therefore, as samples can be accessed by both sides of the micropores, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the detection chamber of Battrell to have fluid channels that would be located on both sides of the solid support (above and below). 

	Regarding instant claim 58, Battrell teaches that the plurality of fluid channels are located above the solid support, as the channels are mounted in parallel (multiple channels) with each channel containing 7 test pad strips (para 0236; Fig. 6; Fig. 21)


Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Battrell (US 2009/0148933 A1) in view of Hess (US 6716629 B2) as applied to claims 1-5, 10-11, 15, 18, 20, 22, and 56-58 above, and further in view of Wilding (US 5,726,026).
The teachings of Battrell in view of Hess are set forth above, as applied to claims 1-4.
However, Battrell in view of Hess does not teach internal baffles to maintain liquid in the primary and secondary reaction chambers.

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Wilding to Battrell in view of Hess because the addition of baffles increases the use of the versatility of the reaction chambers.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battrell (US 2009/0148933 A1) in view of Hess (US 6716629 B2) a applied to 1-5, 10-11, 15, 18, 20, 22, and 56-58 above, and further in view of Clemmens (US2007/0183935 A1).
The teachings of Battrell in view of Hess are set forth above, as applied to claims 1-4.
Battrell in view of Hess does not teach a divider extending the length of the mixing chamber.
Clemmens teaches a mixing device that uses magnetic beads (Fig. 2; Fig. 5). Clemmens teaches that fluid and beads enter the mixing chamber through channels 504 and 505, and valve 508 is then closed (para 0103 and Fig. 5). Mixing action occurs in the bellows chambers 501 and 502 and aperture 503 (para 0103 and Fig. 5). The excess fluid is discarded through channels 506 and 507 using valve 510 (para 0103 and Fig. 5).  Channel 507 fluidically connects the mixed product for further analysis (para 0103 and Fig. 5). Therefore, the bellows chambers and aperture 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Battrell in view of Hess with Clemmens because Clemmens provides a detailed description of a mixing chamber, which could replace the mixing chamber of Battrell by simple substitution, as the magnetic mixing chambers of Battrell and Clemmens can be connected to the same input and output chambers (Fig. 4, Battrell and Fig. 7B, Clemmens).
	

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battrell (US 2009/0148933 A1) in view of Hess (US 6716629 B2), as applied to claims 1-5, 10-11, 15, 18, 20, 22, and 56-58 above, and further in view of McNeely (US 2004/0109793 A1) .
Regarding instant claim 9, the teachings of Battrell in view of Hess are set forth above, as applied to claims 1-4. 
Battrell also teaches that passive shut-off valves close the microchannel off to flow, and that surface tension valves consist of a ring of hydrophobic material on the walls of the microchannel to delay or stop the flow of a reagent (para 0130). Battrell also teaches the mixing chamber has a valve in the channel/conduit between the mixing chamber and detection chamber (Fig. 4).  A “highly hydrophobic” surface is interpreted to be a surface that is more hydrophobic than the surface to which it is compared.

McNeely teaches that “controlling the movement of fluids within a microfluidic device is an essential aspect of virtually any microfluidic device” (para 0022). McNeely also teaches that “passive valves, which include structures such as capillary valves, capillary breaks, and the like, have the advantage that they do not require electrical interfacing or mechanical parts, and therefore are simpler to incorporate in devices” (para 0022). McNeely also teaches that hydrophobic passive valves give more stable flow control (para 0022).
It would have been obvious before the effective filing date to substitute the hydraulic valve of Battrell in view of Hess with a passive valve because passive valves do not require electrical interfacing or mechanical parts, so they are simpler to incorporate into devices (McNeely, para 0022). Therefore, the mixing chambers include a hydrophobic and less hydrophobic surface that extend from material entry to material exit, as the valve at the exit of the mixing chamber would be hydrophobic, while the interior of the mixing chamber would be less hydrophobic.

	Regarding claim 19, it would have been prima facie obvious before the effective filing date to substitute the hydraulic valve of Battrell in view of Hess with a passive valve because passive valves do not require electrical interfacing or mechanical parts, so they are simpler to incorporate into devices (McNeely, para 0022). Therefore, a person of ordinary skill in the art would recognize the detection chambers would selectively output to a hydrophobic valve at the exit (outlet port) of the detection chamber.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battrell (US 2009/0148933 A1) in view of Hess (US 6716629 B2), as applied to claims 1-5, 10-11, 15, 18, 20, 22, and 56-58 above, and further in view of He (He et al. (2016) BioTechniques 60: 12-135).
The teachings of Battrell in view of Hess are set forth above, as applied to claims 1-3. 
However, Battrell in view of Hess does not teach a heating element in the cartridge proximate to the initial reaction chambers that receive material from the inlet and discharge material to the primary reaction chambers.
	Regarding instant claim 21, He teaches that genome recovery and integrity was improved by an improved bacterial lysing procedure by using alkaline buffer with a thermal shock treatment (Abstract). He also teaches that the alkaline buffer with thermal shock was more economical than other bacterial lysing methods (Abstract).
	It would have been obvious to a person of ordinary skill in the art to apply the teachings of He (thermal shock treatment) to the teachings of Battrell in view of Hess (nucleic acid system with a lysis chamber and a thermal interface) to include a thermal interface proximal to the initial chambers (lysis chamber) because He teaches that genome recovery was improved by an alkaline buffer with a thermal shock treatment and was more economical than other methods (Abstract).


Claim 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battrell (US 2009/0148933 A1) in view of Hess (US 6716629 B2), as applied to claims 1-5, 10-11, 15, 18, 20, 22, and 56-58, and in further view of Nelson (WO 9940174 A1).
The teachings of Battrell (US 2009/0148933 A1) in view of Hess (US 6716629 B2) are set forth above, as applied to claims 1-5 and 10-11. 
	However, Battrell in view of Hess does not teach microwells or micropores having a mesh screen covering the second ends of the micropores.
	Nelson teaches beads with target-specific moieties can be retained within a chamber, including mesh screens (page 22, lines 12-15; page 25, lines 1-2). 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Battrell in view of Hess (nucleic acid device with microwells with beads and hydrophilic and hydrophobic surfaces and two openings of different sized diameters) with the teachings of Nelson (mesh screen) because Nelson teaches the importance of trapping microbeads. 


Claims 1-5, 10, 14-15, 18, 20, 22, and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battrell (US 2009/0148933 A1) in view of Duffy (US 2015/0353997 A1).
	Battrell teaches a sample port (inlet port—Fig. 4) and a cartridge (Fig 4; Fig 27). A cartridge is interpreted to include a microfluidic cartridge, which Battrell teaches is a ‘device’ ‘with fluidic structures and internal channels having microfluidic channels (para 120). Battrell teaches that the cartridge encompasses the device (Fig. 27). Battrell also teaches multiple primary reaction chambers for PCR (bellows chambers; PCR fluidics and thermal interface assembly) (Fig. 4), which are fluidically coupled to the inlet port. 
Battrell teaches a detection chamber (housing) (Fig. 4). The detection chamber (housing) encloses a solid support with multiple test pad strips (separate columns) arranged in a parallel 
It is noted that “where primary reaction products are further reacted to create array products” and “to receive material from said inlet port and produce primary reaction chamber products from the material” are intended uses, and therefore, they do not further limit the claim. Nevertheless, Battrell also teaches that each test pad strip represents a binding event with a different amplicon. Therefore, Battrell teaches one or more of the columns of separate product capture subunits receive material which has passed through one of the primary reaction chambers. Inside the product capture subunits, the magnetic beads are tethered to the testpad indicate a positive result (para 0232). Thus, Battrell teaches that the primary reaction products are further reacted to create array products. 
	Although Battrell teaches that the test pads may be porous in character (para 0272) (plurality of micro-pores), Battrell does not explicitly teach an array of a plurality of individual hydrophilic micro-pores or micro-wells are separated by hydrophobic surfaces.
	Duffy teaches that hydrophilic surfaces are substantially surrounded by hydrophobic surfaces to spatially separate beads (para 0102). Duffy also teaches a substrate (Fig 7C-D: 8; Fig 8D: 42) with microwells (Fig 7C-D: 9; Fig 8D: 41) (para 0085 and 0086). Duffy also teaches that a plurality of capture objects can be spatially separated on or in a hydrogel material (para 0102).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to modify the system of Battrell (detection chambers with test pads) by the teachings of Duffy because Battrell teaches that the test pads may be porous and include hydrogel, and Duffy teaches that that spatial separation can occur via hydrogel. Duffy provides motivation to combine Battrell and Duffy because hydrophilic microwells with a hydrophobic surface allow for optimal spatial separation of beads.
	Regarding instant claim 14, the microwells of Duffy have an open end and a closed end (Fig 7C-D: 9; Fig 8D: 41; para 0085 and 0086).

	Regarding instant claim 2, Battrell teaches a waste output, which is connected to the detection chambers (product capture housings) (an outlet for discharging material from the product capture housing). The waste output is a sanitary vent with trap and hydrophobic isolation filter (Fig 4; Fig. 21; and Fig. 28). 

	Regarding instant claim 3, Battrell teaches a lysis chamber (initial reaction chamber), where the sample passes through from the sample port to the bellows chambers of the PCR fluidics and thermal interface assembly (primary reaction chambers) (Fig. 4).



	Regarding instant claim 5, Battrell teaches that the PCR fluidics and thermal interfaces have hydraulic valves flanking them (Fig. 24 and 28). As hydraulic valves flank the chambers and liquid enters the chambers, the chambers are configured to maintain liquid inside. The teachings of Battrell include liquid in a conduit (trough), as a trough is interpreted as a liquid conduit under the broadest reasonable interpretation. 

	Regarding instant claim 10, Battrell teaches that nucleic acid eluate is transported to the PCR fluidics and thermal interface 200, where in the “amplification channels or chambers, the eluate serves to rehydrate pre-spotted, dehydrated PCR mix” (col 26, lines 19-28; Fig 2). As the dehydrated PCR mix is rehydrated, it would necessarily be inside of the channels or reaction 
	It would be obvious to one of ordinary skill in the art before the effective filing date to pre-spot oligonucleotide primers or probes (a component of PCR mix) to the inside of the primary and secondary reaction chambers because Battrell teaches that PCR occurs in these chambers (Fig 2 and 24).

	Regarding claim 15, Battrell teaches a fluid channel 2101 permits material to pass from the mixing chambers through a column of the product capture subunits 2102 into the microwells (Battrell, Fig. 21). Battrell also teaches that the channels are mounted in parallel with each channel containing 7 test pad strips (para 0236; Fig. 6). Therefore, Battrell teaches necessarily teaches a plurality of fluid channels, as the channels are mounted in parallel), and the microwells of Duffy are within the column.

Regarding instant claim 18, Battrell teaches valves for selectively introducing reactants into the cartridge through the inlet. Fig. 27 shows the cartridge with the sample port (Fig. 27A). Initially the sample port is open, but the swab tip is inserted into the sample port (Fig 27B-C), and the swab tip is broken off inside (Fig 27D), and the cartridge locking cover slides over the sample port (Fig. 27E). As the cartridge has a locking mechanism and exposure of the operator to its contents is avoided (para 0250), the previously open sample valve is now closed and reactants (sample) were introduced. 



	Regarding instant claim 58, Battrell teaches that the plurality of fluid channels are located above the solid support, as the channels are mounted in parallel (multiple channels) with each channel containing 7 test pad strips (para 0236; Fig. 6; Fig. 21)


Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Battrell (US 2009/0148933 A1) in view of Duffy (US 2015/0353997 A1), as applied to claims 1-5, 10, 14-15, 18, 20, 22, and 58 above, and further in view of Wilding (US 5,726,026).
The teachings of Battrell in view of Duffy are set forth above, as applied to claims 1-4 in section 14.
However, Battrell in view of Duffy does not teach internal baffles to maintain liquid in the primary and secondary reaction chambers.
	Regarding instant claims 5-7, Wilding teaches flow separators including separators 251 and baffles 255 that assist in directing the sample fluid and the baffles allow for particulate matter to be relatively retained (83-84, Fig 12A-12D). Wilding also teaches that separators and baffles can be used for progressive purification. Therefore, Wilding teaches an internal baffle to maintain a trough of liquid (claims 5-7). Wilding teaches a plurality of baffles and numerous partitions, indicating a plurality of troughs of liquid (claim 7) (Figure 12B-D).
.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battrell (US 2009/0148933 A1) in view of Duffy (US 2015/0353997 A1), as applied to claims 1-5, 10, 14-15, 18, 20, 22, and 58 above, and further in view of Clemmens (US2007/0183935 A1).
The teachings of Battrell in view of Duffy are set forth above, as applied to claims 1-4 in section 14.
Battrell in view of Duffy does not teach a divider extending the length of the mixing chamber.
Clemmens teaches a mixing device that uses magnetic beads (Fig. 2; Fig. 5). Clemmens teaches that fluid and beads enter the mixing chamber through channels 504 and 505, and valve 508 is then closed (para 0103 and Fig. 5). Mixing action occurs in the bellows chambers 501 and 502 and aperture 503 (para 0103 and Fig. 5). The excess fluid is discarded through channels 506 and 507 using valve 510 (para 0103 and Fig. 5).  Channel 507 fluidically connects the mixed product for further analysis (para 0103 and Fig. 5). Therefore, the bellows chambers and aperture act as a divider extending from fluid entry to exit. Clemmens also teaches that the mag mixer can be fluidically connected to the bellows chamber of the PCR fluidics and thermal interface assembly and the detection chamber (Fig. 7B).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Battrell in view of Duffy with Clemmens .
	


Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battrell (US 2009/0148933 A1) in view of Duffy (US 2015/0353997 A1), as applied to claims 1-5, 10, 14-15, 18, 20, 22, and 58, and further in view of McNeely (US 2004/0109793 A1) .
Regarding instant claim 9, the teachings of Battrell in view of Duffy are set forth above, as applied to claims 1-4 in section 14. 
Battrell also teaches that passive shut-off valves close the microchannel off to flow, and that surface tension valves consist of a ring of hydrophobic material on the walls of the microchannel to delay or stop the flow of a reagent (para 0130). Battrell also teaches the mixing chamber has a valve in the channel/conduit between the mixing chamber and detection chamber (Fig. 4).  A “highly hydrophobic” surface is interpreted to be a surface that is more hydrophobic than the surface to which it is compared.
However, Battrell in view of Duffy does not explicitly teach that the mixing chambers include a hydrophobic and less hydrophobic surface that extend from material entry to material exit.
McNeely teaches that “controlling the movement of fluids within a microfluidic device is an essential aspect of virtually any microfluidic device” (para 0022). McNeely also teaches that 
It would have been prima facie obvious before the effective filing date to substitute the hydraulic valve of Battrell in view of Duffy with a passive valve because passive valves do not require electrical interfacing or mechanical parts, so they are simpler to incorporate into devices (McNeely, para 0022). Therefore, the mixing chambers include a hydrophobic and less hydrophobic surface that extend from material entry to material exit, as the valve at the exit of the mixing chamber would be hydrophobic, while the interior of the mixing chamber would be less hydrophobic.
	Regarding claim 19, it would have been prima facie obvious before the effective filing date to substitute the hydraulic valve of Battrell in view of Duffy with a passive valve because passive valves do not require electrical interfacing or mechanical parts, so they are simpler to incorporate into devices (McNeely, para 0022). Therefore, a person of ordinary skill in the art would recognize the detection chambers would selectively output to a hydrophobic valve at the exit of the detection chamber.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battrell (US 2009/0148933 A1) in view of Duffy (US 2015/0353997 A1), as applied to claims 1-5, 10, 14-15, 18, 20, 22, and 58 above, and further in view of He (He et al. (2016) BioTechniques 60: 12-135).
The teachings of Battrell in view of Duffy are set forth above, as applied to claims 1-3 in section 14. 

	Regarding instant claim 21, He teaches that genome recovery and integrity was improved by an improved bacterial lysing procedure by using alkaline buffer with a thermal shock treatment (Abstract). He also teaches that the alkaline buffer with thermal shock was more economical than other bacterial lysing methods (Abstract).
	It would have been prima facie obvious to a person of ordinary skill in the art to apply the teachings of He (thermal shock treatment) to the teachings of Battrell in view of Duffy (nucleic acid system with a lysis chamber and a thermal interface) to include a thermal interface proximal to the initial chambers (lysis chamber) because He teaches that genome recovery was improved by an alkaline buffer with a thermal shock treatment and was more economical than other methods (Abstract).


Conclusion
Claims 1-11, 14-15, 18-22, and 55-58 are rejected.
Claims 23-24 and 31 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W NIELSEN whose telephone number is (571)272-0511.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL W NIELSEN/Examiner, Art Unit 1634                                                                                                                                                                                                        

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634